DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are cancelled. Claims 29-38 are newly added and are pending examination as below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 recites the limitation "the metallic surface of a current collector foil" in line 2; “the coated current collector foil” in line 4; “the transported, coated current collector foil” in lines 4 and 6; “the applied slurry mixture” in line 7. There is insufficient antecedent basis for these limitations in the claim.
Claim 30 recites the limitation “the transported, coated current collector foil” in line 2; “the applied slurry mixture” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 31 recites the limitation "the metallic surface of a current collector foil" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the metallic surface of a current collector foil" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the metallic surface of a current collector foil" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation “the transported, coated current collector foil” in lines 2 and 3; “the layers of flake graphite particles” in line 2; “the layer of slurry mixture” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 35 recites the limitation “the transported, coated current collector foil” in lines 2 and 3; “the layers of flake graphite particles” in line 2; “the layer of slurry mixture” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 36 recites the limitation “the transported, coated current collector foil” in line 2; “the applied slurry mixture” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 37 recites the limitation “the transported, coated current collector foil” in line 2; “the applied slurry mixture” in line 2. There is insufficient antecedent basis for these limitations in the claim.
Claim 38 recites the limitation “the transported, coated current collector foil” in lines 2 and 3; “the layers of flake graphite particles” in lines 2 and 3. There is insufficient antecedent basis for these limitations in the claim.

Response to Arguments
Applicant’s arguments, see pages 11-19, filed 01/04/2021, with respect to rejection of claims have been fully considered and are persuasive with respect to newly added claims 29-38.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722